Citation Nr: 0912658	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 through 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In July 2008, the Veteran appeared at a 
Travel Board hearing at the RO in Waco, Texas.  At that time, 
he submitted additional evidence consisting of a March 2005 
private audiological examination report and tympanogram and 
an October 2005 private nexus opinion letter from Dr. Richard 
Grossman.  This evidence was accompanied by a waiver that was 
properly executed pursuant to 38 C.F.R. § 20.1304(c).  The 
Board has incorporated this evidence into the claims file and 
considered it as part of the record in this appeal.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss 
has not been shown to have been manifest in service or within 
one year thereafter.

2.  The evidence of record, on balance, does not demonstrate 
that the Veteran's currently diagnosed COPD is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).
2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 
Vet. App. 112 (2004).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Prinicipi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed.Reg. 23, 
353-23, 356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In this case, the Veteran was notified of the information and 
evidence needed to substantiate and complete his service 
connection claims through a July 2003 notification letter.  
Any deficiencies of notification that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, insofar as the Veteran's claims are being 
denied, as set forth fully below.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, VA has fulfilled its duty to assist by 
obtaining identified and available evidence necessary to 
substantiate the claim.  The Veteran's service treatment 
records, reported private treatment records, and VA treatment 
records have been obtained.  Additionally, the Veteran was 
afforded two VA audiological examinations in January 2004 and 
June 2005 by an examiner who reviewed the claims file.

The Board observes that the Veteran has not undergone a VA 
examination to assess the nature and etiology of his COPD.  
Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded the veteran where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, taking into 
consideration all information and lay or medical evidence:  
(1) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; and (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  As set 
forth fully below in the section addressing the Veteran's 
claim for service connection for COPD, the Veteran's claim in 
that regard is not supported by any competent medical 
opinions establishing a connection between the disorder and 
his active duty service.  Given the same, a VA examination is 
not necessary with regard to the Veteran's claim concerning 
COPD.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

III.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment is considered a disability when the auditory 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or greater; or when the 
auditory threshold of three of these frequencies are 26 Hertz 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's December 1963 enlistment examination report 
indicates that the Veteran did not report any ear disorders 
or diminished hearing at that time.  An ear examination 
conducted as part of the Veteran's physical revealed the 
Veteran's ears were normal.  Subsequent service treatment 
records do not reflect any in-service complaints of or 
treatment for ear symptoms or decreased hearing.  The 
Veteran's February 1966 separation examination revealed that 
the Veteran's ears were normal, and no hearing loss or any 
other ear symptoms were reported by the Veteran.

The earliest post-service treatment record is a January 2002 
private audiological examination chart and accompanying 
evaluation report from Dr. Todd H. Porter.  The audiological 
examination chart is illegible.  The fully legible 
accompanying report from Dr. Porter, however, notes that the 
Veteran demonstrated average hearing loss of 33 decibels in 
the right ear and 35 decibels in the left ear and that speech 
discrimination test results were "good."  It was stated 
that the Veteran had a history of progressive hearing loss 
and noise exposure for a number of years.  Although Dr. 
Porter provided a diagnosis of mild to moderate mixed hearing 
loss bilaterally, he did not provide any opinion as to 
whether the diagnosed hearing loss is related to noise 
exposure in service or is otherwise related to active 
service.

In January 2004, the Veteran underwent a VA audiological 
examination which was performed by an examiner who reviewed 
the claims file.  At the examination, the Veteran reported 
that he had experienced hearing loss and tinnitus for many 
years, but had noticed worsening hearing loss over the 
previous five or six years.  He stated that he served as a 
metal worker during his active duty service and that he did 
not wear ear protection during that time.  He reported that 
he had been employed as a painter following his discharge 
from service, and that this work exposed him to construction 
site noise.  An audiometric test performed at that time did 
not measure the Veteran's auditory threshold at 500 Hertz, 
however, did reveal mildly elevated auditory thresholds in 
both ears from 3000 to 4000 Hertz:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
25
25
30
30
LEFT
-
20
20
35
40

Speech audiometry testing revealed speech discrimination 
scores of 96 percent in both ears.  On physical examination 
of the Veteran's ears, the examiner noted significant 
collapse of the external auditory canals due to cerumen 
impactions in both ears.  These cerumen impactions were 
removed "with great difficulty," although all of the 
cerumen could not be removed from the Veteran's left ear.  
Based upon these findings, the examiner diagnosed the Veteran 
with bilateral mixed hearing loss, bilateral recurrent 
tinnitus, and bilateral cerumen impactions.  After reviewing 
the claims file, the examiner noted that the service 
treatment records revealed "completely normal audiometric 
thresholds, both at enlistment to active duty and also at 
separation from active duty service."  Moreover, the 
examiner noted that there was "no indication or evidence 
that the Veteran had any loss of hearing whatsoever while on 
active duty."  Given the same, the examiner concluded that 
it was less likely than not that the Veteran's hearing loss 
and tinnitus was related to his active duty service.

In March 2004, the Veteran sought treatment at the VA medical 
center in Dallas, Texas for complaints of decreased hearing 
in his left ear that had been occurring over the previous six 
weeks.  During treatment, he mentioned that he experienced 
"the best hearing [he] had in a long time" after his ears 
were "cleaned out" at his January 2004 VA examination, but 
stated that he experienced the sensation of his left ear 
being "plugged" two weeks later.  An examination of the 
Veteran's head, ears, eyes, nose, and throat revealed that 
the tympanic membranes in both ears were obscured by cerumen.  
No audiological testing was performed.

In March 2005, the Veteran sought private treatment from Dr. 
Richard C. Grossman for his complaints of bilateral hearing 
loss.  Audiometric testing performed at that time revealed 
the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
45
45
LEFT
30
35
40
50
55

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 92 percent in the left 
ear.  Although a diagnosis of mixed hearing loss is provided 
in the March 2005 treatment record, the record does not 
contain an opinion from Dr. Grossman regarding the etiology 
of the hearing loss.

In June 2005, the Veteran underwent a second VA audiological 
examination.  At that time, he elaborated on his active 
service duties and reported that he serviced aircraft and was 
subject to significant military noise exposure.  He claimed 
that he had been experiencing hearing loss since 1970 and 
that this hearing loss was progressively worsening.  
Audiometric testing confirmed the elevated auditory 
thresholds revealed by the March 2005 private examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
35
40
LEFT
25
25
30
35
50

Speech audiometry testing revealed speech recognition ability 
of 96 percent in each ear.  Based upon the examination, the 
examiner diagnosed the Veteran with bilateral mild to 
moderate hearing loss and recurrent tinnitus.  In his report, 
the examiner acknowledged that the Veteran felt strongly that 
the onset of his hearing loss was during his active duty 
service and was due to significant in-service noise exposure.  
The examiner also acknowledged that the Veteran likely 
sustained significant noise exposure during service.  He 
concluded, however, that the Veteran's assertion that his 
hearing loss is related to service is rebutted by the lack of 
any in-service complaints or treatment for hearing loss.  The 
examiner further observed that the Veteran's separation 
examination did not reveal any complaints or findings of 
hearing loss.  Moreover, the examiner stated in his report 
that "hearing loss caused by noise exposure/acoustic trauma 
occurs at the time of exposure, not years later."  Based 
upon the examiner's review of the claims file and the 
Veteran's reported medical and service history, the examiner 
opined that the most likely etiology for the Veteran's 
hearing loss was a combination of genetic and environmental 
factors that occurred after his discharge from service.  It 
was noted that most of the Veteran's current hearing loss is 
conductive, which would not be caused by noise exposure. 
  The examiner concluded that it is less likely than not that 
the Veteran's hearing loss was related to his active duty 
service.

As an addendum to his March 2005 treatment record, Dr. 
Grossman provided a letter in October 2005 in which he stated 
his opinion that the Veteran's hearing loss was due to noise 
exposure during his active duty service.  Dr. Grossman does 
not provide any additional basis for this opinion.

At the Veteran's July 2008 Travel Board hearing, the Veteran 
provided testimony that he first noticed his hearing loss in 
approximately 1971 or 1972.  He confirmed that his active 
duty service entailed work as an airplane mechanic and that 
he was required to service airplanes on the flight line, 
often with their engines running.  He related an incident in 
which a tail rotor from an airplane became dislodged and 
struck the rear portion of the airplane and caused a loud 
booming sound.  He also testified that he was exposed to 
gunfire and mortar fire during his service. In addition to 
his post-service employment as a painter, the Veteran 
testified that he also worked for three years as an assembler 
for a helicopter company.  According to him, this work 
largely consisted of operating a small "squeeze gun."  The 
Veteran confirmed that he did not receive any medical 
treatment during service for hearing loss.  When questioned 
regarding the post-service private treatment that he received 
from Dr. Grossman, the Veteran indicated that Dr. Grossman's 
diagnosis was based upon the service and medical history 
provided by the Veteran.

In this case, the Board is faced with the competent but 
conflicting nexus medical opinions set forth by Dr. Grossman 
and the VA examiner in his examination reports of January 
2004 and June 2005.  In cases where there are competent but 
conflicting medical opinions, as here, several matters must 
be addressed in determining the relative probative value and 
weight of the opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In contrasting the differing opinions of Dr. Grossman and the 
VA examiner, the Board is cognizant that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
stressed that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  See Nieves- 
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  

That notwithstanding, the Veteran's claims file records are 
of such significance that the probative value of any opinion 
regarding any nexus relationship between the Veteran's 
hearing loss and his active duty service is sharply reduced 
where such an opinion does not account for the findings 
contained in those records.  In this regard, the Court in 
Nieves-Rodriguez did not find such a review of medical 
records in the claims file to be irrelevant in terms of 
determining the probative value of an opinion.  Rather, the 
Court clarified that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id., slip op. at 9.  Here, the 
necessary "facts" were available to the VA examiner in 
rendering his opinion, but evidently not to Dr. Grossman.  
Additionally, where Dr. Grossman's opinion is provided 
without further basis or foundation, and moreover are 
rebutted by the absence of supporting in-service or post-
service treatment, its probative value is reduced further.  
Under the circumstances, the Board is compelled to conclude 
that Dr. Grossman's nexus opinion has markedly less probative 
value than that contained in the January 2004 and June 2005 
VA examiner's opinions.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions without a factual predicate 
in the record are not considered probative); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the Board may favor the opinion 
of one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is 
provided).

The Board also recognizes the January 2002 audiological 
examination and report provided by Dr. Porter.  Although the 
audiological chart is illegible, the Board notes that the 
accompanying report provided by Dr. Porter does not provide 
any opinion as to the etiology of the Veteran's hearing loss.  
Where this examination occurred approximately 26 years after 
the Veteran's discharge from service (i.e., well beyond the 
one year presumptive period prescribed under 38 U.S.C.A. §§ 
1112, 1113, and 1137, as well as 38 C.F.R. §§ 3.307, 3.309), 
and moreover, does not provide a nexus opinion, the Board 
finds that this examination does not have probative value as 
to the Veteran's claim of service connection for bilateral 
hearing loss.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion.  Even if the Veteran's recent 
contentions could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the findings set forth in the January 2004 and 
June 2005 VA examination reports, and the complete absence of 
complaints of and treatment for any disability, as defined 
under 38 C.F.R. § 3.385, either in service or soon 
thereafter.  See Buchanan v. Nicholson, 451F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).  Additionally, the Veteran's hearing testimony 
that he first noticed his hearing loss in either 1971 or 
1972, at least five years after his discharge from service, 
contradicts any assertion that onset of hearing loss occurred 
during his active duty service or within one year from his 
discharge.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation for his bilateral hearing loss.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




IV.  COPD

The Veteran's service treatment records do not reflect any 
in-service complaints of respiratory difficulty.  In a 
September 1964 medical history questionnaire, he denied any 
current or prior treatment for asthma and did not note any 
respiratory symptoms.  At his February 1966 separation 
examination, he denied experiencing asthma, shortness of 
breath, pain or pressure in the chest, chronic cough, or 
other respiratory symptoms.  A clinical examination of the 
Veteran's lungs and chest was normal.

The earliest relevant post-service treatment record relates 
to treatment received by the Veteran in December 1996 at 
Irving Healthcare for complaints of shortness of breath, 
cough of gradual onset, and scratchy throat.  At that time, 
the Veteran reported that he had been smoking one pack of 
cigarettes per day "for many years."  On discharge, the 
Veteran was diagnosed with COPD.  The treatment records do 
not mention the Veteran's active duty service, nor do they 
provide an opinion as to the etiology of the Veteran's 
diagnosed COPD.

The Veteran was subsequently followed for COPD by his 
physician, Dr. David Deems from March 1998 through November 
2001.  Treatment records from Dr. Deems dated March 1998, 
February 1999, October 2001, and November 2001 reflect 
multiple episodes of COPD exacerbation.  Although these 
treatment records confirm that the Veteran continued to smoke 
"several packs per day," they do not mention the Veteran's 
active duty service nor do they provide any opinion relating 
his COPD to his service.

During his course of follow-up care with Dr. Deems, the 
Veteran admitted to Baylor Medical Center in January 1999 for 
an incident in which he awoke from sleep, got out of bed, and 
fell after becoming lightheaded.  During treatment, the 
Veteran related that he experienced increasing shortness of 
breath prior to this episode.  Once again, the Veteran 
reported that he continued to smoke one pack of cigarettes 
per day.  He was diagnosed with an exacerbation of COPD and 
discharged following treatment for a fractured right ankle 
sustained in the fall.  Again, no etiology opinion was 
rendered for the Veteran's COPD.

Treatment records from the VA medical center in Dallas, Texas 
reflect that the Veteran also received care at that facility 
for various disorders including COPD from January 2003 
through September 2006.  During that time, the Veteran 
received care for multiple episodes of COPD exacerbation 
during 2003, 2004, and 2005.  Records relating to such 
treatment also do not provide any opinion regarding the 
etiology of the Veteran's COPD.

In an April 2005 statement, the Veteran acknowledged that his 
COPD was partially a result of his history as a smoker, 
however, asserted that his COPD was partially caused by 
exposure to Agent Orange during his active duty service.

At his July 2008 Travel Board hearing, the Veteran asserted 
his belief that his COPD was the result of in-service 
exposure to dirt and dust while performing his duties as an 
airplane mechanic.  The Veteran confirmed his history as a 
smoker, testifying that he often smoked up to one and a half 
to two packs per day.  He also acknowledged in his testimony 
that he had previously been advised by physicians at the VA 
medical center in Dallas, Texas that his COPD could be 
related to smoking.  In elaborating on his belief that his 
COPD was at least partially caused by his active duty 
service, the Veteran testified that most of his family were 
smokers yet were never diagnosed with COPD.

Based upon the evidence available in the Veteran's claims 
file, the Board finds no competent medical evidence 
establishing a nexus between the Veteran's present COPD and 
his active duty service.  As set forth above, the Veteran's 
service treatment records do not reflect any in-service 
complaints or clinical findings of respiratory symptoms.  
Post-service treatment records reflect an initial diagnosis 
of COPD in 1996, approximately 30 years after the Veteran's 
discharge from service.  Subsequent treatment records from 
the Veteran's private physicians and the VA medical center do 
not reflect any opinions establishing a nexus between his 
diagnosed PTSD and service.

Currently, the only other evidence of record supporting the 
Veteran's claim of service connection for COPD is his own lay 
opinion, as indicated in his Travel Board hearing testimony 
and various statements submitted by the Veteran in support of 
his claim.  

As set forth above in the section of this decision addressing 
the Veteran's claim for hearing loss, service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

The Board recognizes the Veteran's contention that his COPD 
was caused by exposure to Agent Orange herbicides during his 
active duty service.  VA regulations provide that a veteran 
who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era (beginning on 
January 9, 1962 and ending on May 7, 1975) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for certain specified diseases listed in 38 
C.F.R. § 3.309(e).  The Board notes, however, that COPD has 
not been identified as a disorder for which such a 
presumption would apply.  38 C.F.R. § 3.309(e).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for COPD, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for COPD is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


